Citation Nr: 0512994	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral foot 
callosities, with osteotomy right first metatarsal and right 
fifth metatarsal head resection, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

In November 2000, the Board denied an increased evaluation 
for bilateral foot callosities, with osteotomy right first 
metatarsal and right fifth metatarsal head resection, 
currently evaluated as 50 percent disabling.  The Board 
remanded claims of entitlement to service connection for a 
low back disorder, including as secondary to service-
connected bilateral foot callosities, and entitlement to 
TDIU.  In an Order dated in March 2001, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the Board's decision which denied an increased 
evaluation for the service-connected foot disorder and 
remanded the matter to the Board.  In October 2001, the Board 
denied an increased evaluation for the service-connected foot 
disorder.  In November 2002, the Court again granted a motion 
to vacate and remand the Board's decision.  In July 2003, the 
Board remanded the increased evaluation claim to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and to obtain any additional medical records.  In 
March 2004, the RO sent the veteran a letter to comply with 
the requirements of the VCAA.  Supplemental statements of the 
case (SSOC) were issued in June and August 2004.

The Board remanded the increased evaluation and TDIU claims 
again in October 2004.  The RO was requested to ensure that 
all VCAA notice obligations were satisfied.  Thereafter, the 
RO sent the veteran a VCAA notice letter in November 2004.  
Additional VA and private treatment records were associated 
with the veteran's claims file.  A January 2005 SSOC denied 
the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  

The veteran's service-connected bilateral foot disability is 
his only service-connected disability.  Since the most recent 
Board decision on the merits, additional medical evidence has 
been received that addresses the severity of this disability.  
Nevertheless, when viewed as a whole, the evidence remains 
unclear as to whether the veteran's service-connected 
bilateral foot disability results in an exceptional or 
unusual disability picture with marked interference with 
employment.  38 C.F.R. § 3.321(b)(1) (2004).  This question 
is of critical importance to each of the veteran's claims.  

The report of a September 2002 VA podiatric examination 
provides pertinent diagnoses of alcoholic peripheral 
neuropathy; chronic tinea pedis, most likely a T. rubrum 
infection, which classically produces a moccasin of 
hyperkeratosis scaling and frequently causes calluses over 
the heels; and deformities of the toes as described in the 
report (absent left fifth toe and distal right fifth toe).  
The examiner commented that it was at least as likely as not 
that the deformities of the veteran's toes were secondary to 
his alcoholic peripheral neuropathy, even though the 
neuropathy was diagnosed after the toe deformities had 
appeared.  It was at least as likely that it was present for 
several years earlier.  Several research studies had shown 
that deformity of the forefoot, particularly clawing of the 
toes, was due to peripheral neuropathy and frequently 
alcohol-related.  

The report of a June 2004 VA general medical examination 
provides a pertinent diagnosis of peripheral vascular 
disease, polyneuropathy of the upper and lower extremities 
secondary to ethanol abuse, and status-post multiple 
surgeries for exostosis of the feet.  The examiner commented 
that the primary limitation of the veteran's employability 
was "more likely as not" chronic polyneuropathy and 
peripheral vascular disease limiting his ambulation to less 
than 100 yards.  

Taken together, these two VA examination reports possibly 
suggest that the veteran's service-connected foot disability 
alone results in unemployability: the September 2002 report 
links the veteran's foot disability to his peripheral 
neuropathy and the June 2004 report indicates that it was the 
peripheral neuropathy, along with peripheral vascular 
disease, that primarily limited his employability.  However, 
a nexus opinion based on these opinions would be tenuous. 

In a December 2004 letter, a VA Vocational Rehabilitation 
(Voc Rehab) & Employment Officer (Officer) provides that he 
had reviewed the veteran's counseling record.  He concurred 
with an earlier October 2004 Voc Rehab decision that denied 
the veteran Voc Rehab services.  He observed that the 
severity and functional limitations of the veteran's various 
disabilities precluded his ability to pursue his former 
employment in lawn care.  The veteran currently had a serious 
employment handicap.  He was not currently feasible to return 
to gainful employment and therefore not eligible for the 
vocational services which he had requested.  The Officer 
noted that in discussions with Voc Rehab personnel, the 
veteran had reported continuing problems with his service-
connected foot disability and numerous physical limitations 
attributed to a variety of other, non-service-connected 
disabilities.  The Officer did not attempt to separate the 
effects of the veteran's service-connected foot disability 
from his non-service-connected disabilities.

In light of the above, the duty to assist requires VA to 
conduct additional development of these claims.  38 U.S.C.A. 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the current severity of his 
service-connected bilateral foot 
callosities, with osteotomy right first 
metatarsal and right fifth metatarsal 
head resection.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be accomplished.  The examiner 
should specifically opine whether it is 
at least as likely as not that the 
veteran's bilateral foot callosities, 
with osteotomy right first metatarsal and 
right fifth metatarsal head resection, 
result in marked interference with 
employment, independent of any other 
conditions.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the appellant's claims.

3.  Then, the RO should readjudicate the 
appellant's claims for entitlement to an 
increased evaluation for bilateral foot 
callosities, with osteotomy right first 
metatarsal and right fifth metatarsal 
head resection, and entitlement to a 
TDIU.  If any part of the decision is 
adverse to the appellant, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




